Reasons for Allowance
Applicant has amended claim 17 such that the claim is no longer rejected under 35 U.S.C. 112(b). 
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the proactive headlight tracking for vehicle auto high beam assist of the instant invention.
	The instant invention is a method, system, and vehicle for controlling an auto high beam functionality for headlights of a vehicle. Camera data pertaining to an object in front of the vehicle is obtained. A processor identifies a radial gradient of pixels in a region of interest from the camera data. The processor calculates a density of the radial gradient from the camera data by calculating a difference between a maximum shade and a minimum shade in the radial gradient from the camera data. The processor automatically controls the auto high beam functionality for the headlights based on the density of the radial gradient, by automatically reducing an intensity of the headlights if the difference between the maximum shade and the minimum shade in the radial gradient exceeds a predetermined threshold.
	A notable prior art of record is Hiroi (US 2020/0001777). As noted in prior actions, Hiroi discloses a device for adjusting vehicle headlights including high beam control without user intervention ("automatic"). A camera captures images of the environment forward the vehicle. Objects of interest are identified in camera images and a region corresponding to the object ("region of interest") is extracted from a camera image. The region of interest is processed to determine gradients. As shown in Fig.7, luminance distributions representing luminance changes between pixel lines ("gradients") are determined for the extracted image region wherein the luminance distributions are used to determine a "visibility evaluation value". Additionally/alternatively, ¶0102 describes that the "visibility evaluation value" may be determined from the histogram of orientated gradients of the extracted image (again, "gradients"). As noted in ¶0082-¶0087 and as described by Fig.2, based on the visibility evaluation value, the high beams and/or low beams are controlled to turn on/off. 
	Another notable prior art of record is Hammarstrom et al. (US 2014/0029803) (hereinafter Hammarstrom). Hammarstrom, like Hiroi, discloses automatic control of vehicle head lights wherein a camera captures image data forward to vehicle for processing. As noted in prior actions, Hammarstrom discloses that the image data is processed to determine light intensity distributions wherein as disclosed in ¶0021-¶0023, the system specifically identifies aura regions with  radial light intensity distributions monotonically decreasing from a center (and thus a "radial gradient"). The identified auras are used to control the head lights of the vehicle automatically. 
	However the combination of Hiroi and Hammarstrom fail to render the instant claims obvious. Although Hiroi discloses various gradients, Hiroi does not explicitly disclose a radial gradient. Hammarstrom does disclose determining aura regions with radial light intensity distributions monotonically decreasing from a center, which can be considered a "radial gradient", but Hammarstrom does not disclose determining a density of the radial gradient by determining a difference between a maximum shade and a minimum shade in the radial gradient and further controlling the auto high beam functionality by automatically reducing the intensity of the headlights if the difference between the maximum shade and the minimum shade in the radial gradient exceeds a predetermined threshold. Rather, as disclosed by Hammarstrom a search is performed in image data to determine aura regions with radial intensity distributions wherein when the search finds an aura region, the headlights are automatically controlled without comparing a difference between a minimum shade and a maximum shade  with a predetermined threshold. 
	Another notable prior art of record is Kamioka (US 2010/0102990). Kamioka discloses a device for determining objects forward a vehicle via capturing and processing camera images wherein headlights of the vehicle are controlled based on the processing (like Hiroi and Hammarstrom). As additionally noted in ¶0056 and ¶0081, Kamioka discloses that areas can be determined as light sources by locating areas in the images with a central bright spot and gradual darkening areas/rings relative to the central bright spot (i.e. a "radial gradient"). Note Fig.3A, Fig.3B, and Fig.4A as well. In the image data, the circular areas around the central bright area  are grouped together and the number of pixels for the groups/areas are determined. Based on the number of pixels in the groups/areas, the system determines whether the light is a luminous object, like another vehicle, and controls the headlights based thereon. 
	However Kamioka fails to cure the deficiencies noted for Hiroi and Hammarstrom. Kamioka does disclose determining a maximum value and/or a minimum value for pixels within the images [¶0013, ¶0053] and does disclose using thresholds to distinguish bright regions in images [¶0067-¶0069, ¶0077-¶0079], however nowhere does Kamioka disclose taking a difference between the maximum value and the minimum value and comparing said difference to a predetermined threshold in order to automatically control the headlights. Rather, as disclosed by Kamioka pixels are grouped together based on like features wherein the brightness of each group may be the maximum value or the minimum value of the brightness of the pixel classified into each group [¶0053, ¶0013]. This differs from the instant invention which provides that by determining a difference between a maximum shade and a minimum shade in the radial gradient and comparing this difference to a predetermined threshold, vehicle headlights other than those of the self-vehicle can be quickly detected and the self-vehicle's headlights can be dimmed in response to such a detection. 
	Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        May 3, 2022